DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: “a fixing housing in which the fixing member, the pressure roller and the charge applying device are sored [emphasis added].” Should probably be stored not sored.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara US 2016/0306315 (Uehara).
Regarding claim 1, Uehara teaches an image forming apparatus comprising: 
an image forming device (100) which forms a toner image on a sheet (S); 
a fixing device (130) which fixes the toner image on the sheet; 
a high voltage power supply board (40); 
a main body (200) housing in which the image forming device, the fixing device and the high voltage power supply board are stored; and 
a door (240) provided in the main body housing so as to face the fixing device, wherein the fixing device includes: 
a rotatable fixing member (131); 
a pressure roller (132) which holds the sheet between the fixing member and the pressure roller; 
a charge applying device (400A) which is applied with a voltage from the high voltage power supply board and applies a charge to the fixing member; 
a fixing housing in which the fixing member (FIG. 3), the pressure roller and the charge applying device are sored; and 
a contact member (403) provided in the fixing housing at a position accessible by opening the door and to which a feed line on the high voltage power supply board side and a feed line on the charge applying device side are connected (FIG. 18).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara US 2016/0306315 (Uehara).
Regarding claims 2 and 3, Uehara teaches the image forming apparatus according to claim 1. Uehara differs from the instant claimed invention by not explicitly disclosing: the fixing housing has a protruded part (protruding part of plate 403) provided in a longitudinal end portion of an inlet or an outlet of the sheet along a conveyance direction of the sheet, and the contact member is provided on the protruded part.  However, the technique of making protruding parts on surfaces that do no face the sheet is well-known since facing the sheet risks the chance of a paper jam. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plate taught by Uehara so that it is easily accessible from the door and does not face the sheet since this would yield the predictable result of preventing a paper jam.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852